Citation Nr: 1529091	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-48 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the reduction of the rating for residuals of a right knee injury with limitation of extension from 10 percent to noncompensable was proper.

2. Whether the reduction of the rating for residuals of a right knee injury with chondromalacia from 20 percent to 10 percent was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO promulgated a reduction of the Veteran's evaluation for residuals of a right knee injury with limited extension in a December 2009 rating decision, decreasing it from 10 percent to noncompensable effective March 1, 2010.  The RO promulgated the a reduction of the Veteran's evaluation for residuals of a right knee injury with chondromalacia in a December 2010 rating decision, decreasing it from 20 percent to 10 percent effective March 1, 2011.  At the time of the effective date of these reductions, the ratings had been in effect for more than five years.
The Veteran appealed the first reduction in November 2010 and filed a notice of disagreement for the second in December 2010.  The RO has not yet issued a Statement of the Case on the reduction of the Veteran's reduction of residuals of right knee injury with chondromalacia. Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran requested VA obtain his records from the Social Security Administration in a December 2010 VA Form 21-4138.  Upon review, the Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them. VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, the Veteran and his representative reported that his right knee disabilities are worse and the last examination for the knees was over 5 years ago.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records since September 2010.

3.  The AOJ should take all indicated action to contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency.  Any notice from SSA that these records are not available should be also noted in the Veteran's claims folder.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and severity of his service-connected right knee disabilities. The claims file, to include any electronic records housed in Virtual VA and/or VBMS, must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should undertake range of motion studies of the Veteran's right knee, and comment on the degree of disability due to functional losses such as pain and weakness. In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (i.e., the extent of his pain-free motion) of the Veteran's right knee. 

The examiner should also express an opinion as to whether right knee pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. The examiner should also describe the functional effects of the Veteran's disability, including on his occupational functioning and daily activities. A complete rationale should be given for all opinions and conclusions expressed.

5.  Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) on the issue of whether the reduction from 20 percent to 10 percent for the Veteran's residuals of right knee injury with chondromalacia was proper.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the October 2010 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




